Name: Commission Regulation (EC) NoÃ 636/2007 of 7 June 2007 derogating from the Annex to Council Regulation NoÃ 79/65/EEC, as regards the divisions of Romania
 Type: Regulation
 Subject Matter: farming systems;  Europe;  national accounts
 Date Published: nan

 8.6.2007 EN Official Journal of the European Union L 146/18 COMMISSION REGULATION (EC) No 636/2007 of 7 June 2007 derogating from the Annex to Council Regulation No 79/65/EEC, as regards the divisions of Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 41(1) thereof, Whereas: (1) The Annex to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1) lays down a list of divisions within the meaning of Article 2(d) of that Regulation. (2) According to that Annex, Romania is divided into eight divisions. Following a request by Romania, for the purposes of Regulation No 79/65/EEC, Romania should be considered as a single division for the first three years after its accession to the European Union in order to facilitate the definition of a realistic selection plan. (3) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the Annex to Regulation No 79/65/EEC, for the purposes of the application of that Regulation, Romania constitutes a single division until 31 December 2009. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2007 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1).